        Case 6:20-mc-00105-EFM Document 2-1 Filed 03/03/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

DREYMOOR FERTILIZERS OVERSEAS                     )
PTE. LTD. a Singapore entity,                     )
                                                  )
               Petitioner,                        )
                                                  )
vs.                                               )           Case No.
                                                  )
AVAGRO, LLC, a Kansas limited liability           )
company, and UAB AVAGRO, a Lithuanian             )
corporation,                                      )
                                                  )
               Respondents.                       )
                                                  )

                     DECLARATION OF SURAJ AGGARWAL

       My name is Suraj Aggarwal. I am an adult of sound mind. The statements in this

declaration are based on my personal knowledge of the facts and events stated.

       1.      I am currently employed as the Director of Finance and Strategy at Dreymoor

Fertilizers Overseas Pte. Ltd. (“Dreymoor”). Dreymoor is a company registered in Singapore with

its principal place of business at 24 RAFFLES PLACE, 12-06 CLIFFORD CENTRE,

SINGAPORE 048621, and is engaged in the business of trading fertilizer products.

       2.      AVAgro, LLC is a Kansas limited liability company, with its principal place of

business at 550 N. 159th Street East, Suite 100A, Wichita, KS 67230.

       3.      UAB AVAgro is a Lithuanian corporation, with its principal place of business at 9

ojo FoAo g.47, Kaunas, Lithuania, LT-48100. UAB AVAgro is wholly owned by AVAgro LLC.

Both of these corporate entities are engaged in the business of trading fertilizer products.

       4.      UAB AVAgro is wholly owned by AVAgro, LLC, which is wholly owned by Anna

Mikhailova, who operates both entities from AVAgro, LLC’s principal place of business at 550



                                                                                       EXHIBIT 1
          Case 6:20-mc-00105-EFM Document 2-1 Filed 03/03/20 Page 2 of 3




N. 159th Street East, Suite 100A, Wichita, Kansas 67230. Anna Mikhailova is a resident of Butler

County, Kansas.

         5.       On or about October 22, 2018, the parties entered into a Sales Contract, #101-

S10/2018/UAN/UAB (the “Contract”). Section 29 of the Contract provides that disputes between

the parties “shall be settled by final and binding arbitration,” and that the “decision of the arbitrator

on any controversy or claim under this Contract shall be final.” Section 28 of the Contract provides

that the parties agreed that “a final judgment in any arbitration, action or proceeding brought in

accordance with Sections 28 and 29, hereof, and arising out of or relating to this Contract, shall be

conclusive . . .” A true and correct copy of the Contract is attached to the Petition as Exhibit A.

         6.       Disputes arose between the parties as it relates to the Contract. In accordance with

Section 29 of the Contract, UAB AVAgro submitted a Notice of Arbitration against Dreymoor on

January 31, 2019. On March 8, 2019, Dreymoor responded to the Notice of Arbitration, asserted

counterclaims against UAB AVAgro, and joined as a party and asserted claims against AVAgro

LLC. The arbitration proceeding was assigned Case No. 01-19-0000-3381. The arbitration

proceeding occurred under the International Centre for Dispute Resolution, International

Arbitration Rules and Procedures, and was administered by the American Arbitration Association.

On March 22, 2019, Matthew E. Draper was selected to hear the matter as the sole arbitrator. An

evidentiary hearing took place in New York City, New York on October 21-22, 2019. Each party

was represented by legal counsel at the hearing. All the foregoing being referred to hereinafter as

the “Arbitration.”

         7.       The Final Award in the Arbitration was made by Arbitrator Draper on February 15,

2020. A true and correct copy of the signed and notarized Final Award is attached to the Petition

as Exhibit B.



                                                   2
#724241v1/17620.001
          Case 6:20-mc-00105-EFM Document 2-1 Filed 03/03/20 Page 3 of 3




         8.       As of the date of signing this Declaration, AVAgro, LLC and UAB AVAgro have

failed to make payment to Dreymoor of the amounts awarded in the Final Award.

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

         Executed on February 27, 2020




                                                      _____________________________
                                                            SURAJ AGGARWAL




                                                  3
#724241v1/17620.001
